Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows: 
This application is in condition for allowance except for the presence of claims 12-14, 16, and 18-20 directed to invention non-elected without traverse.  Accordingly, claims 12-14, 16, and 18-20 have been cancelled.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The prior art of record does not disclose a process of making of diamond from air sample having a sequence of steps as recited in claim 1. The closest art of record - Vince (2016/0230311) - discloses a process of making synthetic diamond from captured carbon dioxide from air including steps of compression, liquefaction, methanation, and CVD. However, Vince does not disclose collecting the second mixture, in a liquid state, at an outlet of the pressurized unit, the second mixture comprising a fifth concentration of impurities less than the first concentration of impurities; converting the second mixture from the liquid state to a gaseous state; conveying the second mixture, in the gaseous state, through a filter unit configured to remove impurities comprising nitrogen from the second mixture, the second mixture comprising the second concentration of
impurities at an outlet of the filter unit; and wherein mixing the second mixture with the stream of hydrogen in the methanation reactor comprises mixing the second mixture, in the gaseous state, with the stream of hydrogen in the methanation reactor.
 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to THUAN D DANG whose telephone number is (571)272-1445. The examiner can normally be reached Mon-Fri.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Insuk C Bullock can be reached on (571)272-5954. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/THUAN D DANG/Primary Examiner, Art Unit 1772